DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Activation Element, vehicle access control unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0242316 to Dudar.
In Reference to Claim 11
Dudar, see Fig.3, discloses:
	 An operating installation for a vehicle access control unit (12), wherein the operating installation has an activation element (key fob) for explicitly announcing an impending departure (engine start) of the motor vehicle (5).

In Reference to Claim 12
Dudar, see Fig.3, discloses:
	The operating installation is a transponder (keyfob) of an electronic vehicle access control unit ( 12 ) or a key to a motor vehicle (5).  

In Reference to Claim 13
Dudar, see Fig.3, discloses:
	An application for a mobile apparatus (12) having computer features, wherein the application is specified as an activation means for a transducer (keyfob) for explicitly .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,337,443 to Ulrey et al. (Ulrey) in view of US 2019/0242316 to Dudar.
In Reference to Claim 1, 14 and 1	5
Ulrey, see Fig.4,discloses:	
	A method for operating a motor vehicle (5) having an internal combustion engine (10), wherein pre-heating measures (activate oxygen sensor heater) for reaching operating temperatures for components of the exhaust-gas post-treatment system, for a lambda probe of the motor vehicle, or both are performed prior to the departure (engine start requested or scheduled) of the motor vehicle.
Ulrey does not disclose:
	Wherein the activation of a transducer by a driver of the motor vehicle for explicitly announcing an impending departure of the motor vehicle (is provided as the trigger of the pre-heating measures.  
Dudar discloses:

At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a transducer (key fob) that would announce depature of motor vehicle, combine the teachings of Dudar with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of driver requesting engine start by using a key fob/ remote device.

In Reference to Claim 4
Ulrey modified, discloses:	
	The transducer is activatable by way of an activation element on an operating installation for a vehicle access control unit (key fob). 

In Reference to Claim 5
Ulrey modified, discloses:
	The transducer is activatable by way of a mobile apparatus having computer features (Key fob/ remote device).  


Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,337,443 to Ulrey et al. (Ulrey) in view of US 2019/0242316 to Dudar as applied to claim 1 above, and further in view of US 8,055,438 to Neisen.

In Reference to Claim 2 and 7
Ulrey modified does not discloses:	
	In the event of a requested departure of the motor vehicle without any prior activation of the transducer by the driver, the departure of the motor vehicle, the engine start, or both are delayed and pre-heating measures are performed.  
Neisen, see Fig.4 and col.5 line 45-67, col. 6 line 1-28 discloses:
	In the event of a requested departure  (start of ICE) of the motor vehicle without any prior activation of the transducer by the driver (predict future start-up of ICE), the departure of the motor vehicle, the engine start, or both are delayed and pre-heating measures are performed.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to pre heating the sensor prior to engine start, combine the teachings of Neisen with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of having the sensor to operating temperature and have the oxygen sensor activated and as soon as possible in order to meet exhaust gas regulation, see col. 1 line 35-50 of Neisen.

In Reference to Claim 3
Ulrey modified discloses:
	A warning signal is generated as an indication of the delay (no step of 408, see Fig.4 of Ulrey).  


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,337,443 to Ulrey et al. (Ulrey) in view of US 2019/0242316 to Dudar as applied to claim 1 above, and further in view of US 2013/0035845 to Takara.

In Reference to Claim 6
Ulrey modified does not disclose:
	The state of the electric energy available in the motor vehicle is incorporated as a further criterion for the triggering the pre-heating measures.  
Takara, see Fig.5, discloses:
	The state of the electric energy available (SOC)  in the motor vehicle is incorporated as a further criterion for the triggering the pre-heating measures (S23), see paragraph [0080].
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include state of the electric energy available as a criterion for preheating, combine the teachings of Takara with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of predicting when engine will be started and having the sensor and aftertreatment system heated to a activation temperature and decline in purification and emission performance can be mitigated, see paragraph [0061 and 0085] of Takara.

In Reference to Claim 8
Ulrey modified does not disclose:

Ulrey however does disclose a emission device being a three way catalyst.

Takara, see Fig.1 and 5, discloses:
	The pre-heating measures (pre-heating) comprise electrically pre-heating the exhaust-gas post-treatment system by way of an electrically operated heating catalytic converter (EHC), the activation of an exhaust-gas burner, or both.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include an electrically heating catalyst EHC, combine the teachings of Takara with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of removing undesired exhaust substances by using EHC, see paragraph [0004] of Takara.


Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

The prior art of record does not teach “pre-heating measures are terminated in the event that no departure takes place within a predefinable temporal period despite the explicit announcement of an impending departure.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746